REPORTED

IN THE COURT OF SPECIAL APPEALS

             OF MARYLAND


               No. 1298

        September Term, 2013




  ROBERT ARNOLD JARRETT, JR.

                  v.

      STATE OF MARYLAND




 Berger,
 Nazarian,
 Leahy,

                 JJ.




        Opinion by Berger, J.




      Filed: December 17, 2014
       On January 3, 1991, Christine Jarrett (“Christine”), age thirty-four, went missing.

Twenty-one years later, on April 18, 2012, skeletal remains later identified as Christine’s

were found buried under the backyard shed of the home on Claire Drive in Howard County

in which Christine had previously resided with her husband, Robert A. Jarrett, Jr. (“Jarrett”).

In the evening of April 18, 2012, Jarrett was placed under arrest. Jarrett was subsequently

charged with murder and associated crimes relating to Christine’s death. Following a jury

trial, Jarrett was convicted of second-degree murder.

       On appeal, Jarrett raises four issues for our review, which we have rephrased slightly

as follows:

              1. Whether the circuit court erred by permitting the State to
                 play for the jury certain recordings of jail calls between
                 Jarrett and his son.

              2. Whether the circuit court abused its discretion by declining
                 to give a jury instruction on the gross negligence variation of
                 involuntary manslaughter.

              3. Whether the circuit court abused its discretion by giving a
                 concealment of evidence jury instruction.

              4. Whether the circuit court abused its discretion by declining
                 to give a “missing evidence” jury instruction.

       For the following reasons, we answer each question in the negative. Accordingly, we

shall affirm the judgment of the Circuit Court for Howard County.

                              FACTS AND PROCEEDINGS

       The following evidence was adduced at trial. Jarrett and Christine were high school

sweethearts who married in 1974. In 1983, they moved to 6050 Claire Drive, in the Elkridge
area of Howard County. They had two children, Robert Jarrett, III (“Bobby”) and Michael

Jarrett, ages ten and five, respectively, at the time of Christine’s disappearance in 1991.

Jarrett worked in the HVAC industry, and Christine was employed in a factory until she

suffered a work-related injury in the late 1980s, after which she became a full-time

homemaker.

        The Jarretts’ marriage suffered from frequent quarrels over money, and both Jarrett

and Christine had engaged in extramarital affairs. Bobby described his parents’ marriage as

“tumultuous” and saw his father push his mother to the floor during an argument on at least

one occasion. Christine’s friends, Donna Madera, Marsha Smallwood, Cindy Fryer, and

Cindy Travis, were aware of Christine’s unhappiness with respect to her marriage. Christine

had made comments to Madera and Smallwood about wanting to leave and not return, but,

according to Christine’s friends, Christine was a devoted mother who would not have left her

sons.

        Patricia Mueller, Christine’s sister, remembered a particular altercation between

Christine and Jarrett in June of 1990. Christine called Patricia and Patricia’s son, David, in

tears and asked them to pick her up from a nearby drugstore. Patricia and David went to pick

up Christine. When they arrived at the drugstore, the side of Christine’s face was red and

swollen, Christine had a cut on the bridge of her nose, and Christine’s glasses were broken.

Christine told Patricia and David that Jarrett and she had argued about an outfit she planned

to wear to a neighborhood barbeque. Christine further described how Jarrett had grabbed and



                                              2
beaten her. Patricia and David encouraged Christine to go to the emergency room and seek

medical attention for her injuries, but Christine refused, saying that she did not want to get

Jarrett in trouble.

       On January 4, 1991, when Bobby woke up to get ready for school, Christine was

nowhere to be found in the family’s home. Bobby saw Jarrett sleeping on top of the covers

of the bed, fully dressed. Bobby remembered thinking it was unusual for Jarrett to be home

on a weekday. In the evening of January 4, 1991, Jarrett contacted neighbors and friends,

explaining that he was looking for Christine because she had left the previous evening

following an argument and failed to return. Jarrett contacted the police after he learned that

none of Christine’s friends had heard from her.

       The following day, Officer Thomas O’Connor met with Jarrett. Jarrett completed a

missing persons report. Officer O’Connor noted that Jarrett was “extremely concerned and

emotional.” The case was turned over to Detective Steve Greisz after Christine failed to

return within several days. Detective Greisz met with Jarrett on January 7, 1991. Jarrett told

Detective Greisz about Christine and Jarrett’s history of marital discord, including a

separation for several months in mid-1990. Jarrett told Detective Greisz that on the evening

of January 3, 1991, Christine and he had argued about finances. According to Jarrett, he

went to sleep in the basement following the argument. Later that evening, Jarrett went up

to the bedroom, but Christine was not there. Jarrett explained that Christine had not returned

the next morning. Jarrett showed Detective Greisz a bank withdrawal slip showing that



                                              3
Christine had withdrawn $4,200.00 in cash from a bank account in mid-December of 1990.

In his report, Detective Griesz noted, “no physical, no push, in past -- yes -- hit her.”

       Detective Greisz continued to investigate Christine’s disappearance by meeting with

Christine’s friends and family members. On January 9, 1991, Detective Greisz met with

Norman Raines, a former high school friend of Christine’s with whom Christine had a brief

affair in 1990. Raines told Detective Greisz that he had spoken to Christine on several

occasions in late 1990, but initially, Raines did not mention a sexual relationship. Raines told

Detective Greisz that he was engaged in recreational “shooting” at Fort Meade on January 3,

1991. When Detective Greisz met with Raines again on September 25, 1991, Raines

acknowledged that Christine and he had engaged in sexual relations in October of 1990.

Raines told Detective Greisz that Christine had initially contacted him in the summer of

1990. According to Raines, Christine would call him once a week and tell him she loved

him. Raines further explained that Christine and he had several lunches together. Raines

acknowledged that Christine had told him that she “sometimes” thought about taking her

money and leaving town.

       Raines was called as a witness by the defense at trial and testified that he had a brief

affair with Christine in 1990. He further testified that the last time he saw Christine was on

December 21, 1990. Raines denied killing Christine or burying her body.

       Forensic analysis performed at the Jarretts’ home of the basement, stairs, and a mobile

home owned by the Jarretts tested negative for blood. Detective Greisz testified that, to the



                                               4
best of his recollection, he had not gone around the outside of the Jarrett property.

Christine’s medical and dental records were entered into a missing persons database and,

within a year, the investigation was classified as inactive.

       Jarrett began a relationship with Martha Jarrett (“Martha”), his second wife, some

months after Christine’s disappearance. Jarrett told Martha that his relationship with

Christine had not been “healthy” and that Christine and he had discussed divorce before

Christine went missing. Martha and Jarrett married in June 1993 and their daughter was born

in October 1993. Martha had a difficult relationship with Jarrett’s sons and, as a result,

Bobby moved out of the home in 2005. Martha and Jarrett ultimately separated in or around

December 2011. Jarrett vacated the home on Claire Drive while Martha continued living at

the home.

       Jarrett’s siblings, Brian and Donna, did not have a good relationship with Martha. On

January 25, 2012, Jarrett engaged in a relevant email conversation with Brian and Donna.

A printout of the email thread was admitted into evidence at trial. The siblings were

discussing a location for a family dinner. The following conversation occurred:

                Jarrett: Yanna, You better hurry up with the Kitchen project
                cause Char[1] said something Sunday about our next dinner date
                with gf[2] was going to be at your house next.

                Donna: Lock Martha in the shed and have it on Claire Drive.



       1
           “Char” was a reference to Charlotte, Jarrett’s mother.
       2
           “Gf” was a reference to Jarrett’s new girlfriend.

                                                5
              Brian: Oh my.

              Donna: Was that wrong?

              Jarrett: I might need a bigger shed, its [sic] getting crowded in
              there, should I put her beside the one that’s already in there?

              Brian: It wouldn’t be soon enough!

Brian testified that “Yanna” was a nickname Jarrett used for their sister, Donna, and that no

one else used that nickname. Brian further testified that he interpreted Jarrett’s comment to

be a joke.

       Special Investigator Nicholas DeCarlo had assumed responsibility for Christine’s case

by 2005. Investigator DeCarlo was a retired detective from Montgomery County who was

employed in a civilian capacity by the Howard County Police to investigate cold case

homicides. In April 2012, Investigator DeCarlo became aware that Martha and Jarrett had

separated and that Jarrett had left the Claire Drive residence. On April 17, 2012, Investigator

DeCarlo went with Detective J. Daniel Lenick to meet with Martha at the home. They

explained that they were investigating Christine’s disappearance and asked for permission

to search the property, including the shed and the ground beneath it. Martha consented to the

search. During their search, Investigator DeCarlo and Detective Lenick observed that the

shed had plywood floors and determined that additional tools were needed. They secured

permission from Martha to return the following day with appropriate tools.

       Investigator DeCarlo and Detective Lenick returned the following morning

accompanied by a forensic technician. They removed the plank flooring of the shed and

                                              6
found approximately six inches of gravel below. They continued to dig and discovered a

four-foot by two-foot, oval-shaped concrete slab with material embedded inside. They found

what appeared to be human bone and stopped the excavation until a search warrant could be

obtained.

       A warrant was secured later that day. Investigator DeCarlo, Detective Lenick, and

Office of the Medical Examiner (“OME”) representatives returned to the Claire Drive

residence and continued the excavation. Skeletal remains were found under the concrete

block. Dr. William Rodriguez, an independent consultant for the OME and an expert in the

area of forensic anthropology, supervised the removal of the remains. The deceased

appeared to have been wearing a Disney shirt but had no undergarments or shoes. Personal

items were recovered adjacent to the remains, including a jacket, jewelry, purse, eyeglasses,

photos of family members, and a Mickey Mouse wallet containing photographs and the name

“Michael” in child-like handwriting. Several of the personal items were identified by

Christine’s family members as items that belonged the Christine, and various individuals

confirmed that Christine had visited Disney World multiple times and often brought back

Disney souvenirs.

       Following the recovery of the remains, Jarrett was placed under arrest on the evening

of April 18, 2012.

       An autopsy was performed on April 19, 2012 by Assistant Medical Examiner Dr.

Patricia Aronica-Pollack. Dr. Aronica-Pollack identified the deceased as Christine by



                                             7
comparing the teeth to Christine’s dental records. Evaluation of the skeletal remains showed

no signs of trauma, asphyxiation, or disease. Dr. Aronica-Pollack was unable to ascertain

a cause of death, but she did determine that the manner of death was homicide. At trial, Dr.

Aronica-Pollack testified that there are “homicidal causes of death” that cannot be

determined in circumstances when “the soft tissues are gone.”          Dr. Aronica-Pollack

explained that it is possible for a person to have died from a gunshot wound, stabbing, blunt

force trauma, or asphyxiation without any damage to the bones. Dr. Aronica-Pollack issued

an informal report to Investigator DeCarlo and the State’s Attorney on May 2, 2012 and

issued her official written report on June 7, 2012.

       After the autopsy was complete, the OME released Christine’s remains to the family.

Bobby and Michael planned to cremate the remains, but they contacted Investigator DeCarlo

before pursuing the cremation to ask whether it was acceptable to proceed with the

cremation. Investigator DeCarlo advised Bobby that cremation would not interfere with the

investigation. Christine’s skeletal remains were cremated shortly thereafter.

       Jarrett’s case proceeded to trial on April 9-23, 2013. Jarrett was convicted of

second-degree murder and sentenced to thirty years’ incarceration. This timely appeal

followed.

       Additional facts will be included as necessitated by our discussion of the issues.




                                              8
                                       DISCUSSION

                                              I.

       At trial, the State sought to play recordings of certain telephone calls between Jarrett

and his son, Michael, for the jury. In one conversation, Michael asked Jarrett to assist

“money-wise” for the cremation of “mom.” Jarrett agreed to help with cremation expenses.

Defense counsel objected to the conversations being played for the jury, arguing that the

defense was unable to cross-examine Michael. Defense counsel further argued that the

conversations included inadmissible hearsay. The prosecutor countered that Michael’s

statements were not hearsay because they were not being offered for the truth of the matter

asserted. The prosecutor further argued that Jarrett’s statements were admissible as tacit

admissions.

       The trial court permitted the recordings to be played, ruling as follows:

              But the argument and I’m accepting it so we’re getting near the
              end of this, is that by not saying, you want money from me to
              cremate somebody I don’t know, is an admission, tacit
              admission that he knows whose remains they are and that he
              agrees that they’re the mother’s remains because that’s what
              he’s been told and he’s been asked to finance or contribute to
              the cremation. That’s the argument. Also, I’ll note, during
              opening the Defense told the jury that the State destroyed the
              evidence. You used the word destroyed the evidence. And the
              State I think has a -- is permitted to indicate that the Defendant,
              either individually or the Defense as a group but certainly the
              Defendant was aware of the impending disruption, if that’s what
              the Defense wants to use. I don’t use that word but the
              impending cremation. So I think it’s admissible for two
              different reasons. Any final words? I’m going to overrule the
              objection and allow it in[.]

                                              9
Recordings of portions of four telephone calls were played for the jury, and transcripts of the

recordings were entered into evidence.

       On appeal, Jarrett asserts that the trial court erred by permitting the April 24, 2012

conversation to be played for the jury. First, Jarrett argues that the conversation was not

relevant. Second, Jarrett argues that the conversation contained inadmissible hearsay and the

tacit admission exception to the hearsay rule does not apply. In response, the State argues

that the conversation contained relevant information. The State further contends that the

statements made by both Michael and Jarrett were not hearsay because they were not offered

for the truth of the matter asserted. In the alternative, the State argues that if Jarrett’s

statements were hearsay, they were admissible under the party-opponent exception to the

hearsay rule. We agree with the State that the recordings were admissible.

       The April 24, 2012 telephone conversation that was played for the jury included the

following exchange:

              Michael: Um, Bobby got a phone call from the M.E. today and
              they released mom’s remains and I think we’re going to . . . you
              there?

              Jarrett: Yeah, I’m listening.

              Michael: Oh, okay, um, I think we’re going to go ahead and get
              her cremated, um, Frank’s helping us out with all that kind of
              stuff.

              Jarrett: Um-hum.

              Michael: Would you be able to help us out with that?



                                              10
              Jarrett: Money-wise?

              Michael: Yeah[.]

              Jarrett: Yeah, how much you looking at?

              Michael: I don’t know, I don’t know yet, that’s (inaudible) but
              I mean, I’ll let you know . . .

              Jarrett: Okay[.]

              Michael: before we do anything.

              Jarrett: Yeah[.]

              Michael: Okay, alright.

              Jarrett: How, how soon is all that going to happen?

              Michael: Um, well, the funeral home has her now.

              Jarrett: Has what?

       With respect to the relevance of the telephone conversation, we note that “‘[r]elevant

evidence’ means evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it would

be without the evidence.” Md. Rule 5-401. The issue of whether the skeletal remains were,

in fact, Christine’s remains was raised at trial, and defense counsel had further argued that

evidence was “destroyed” when the remains were cremated “before [the defense] could get

it.” The telephone recording was relevant because Jarrett arguably acknowledged that the

remains were Christine’s by agreeing to contribute financially to the expenses for the

cremation of “mom.” Furthermore, the telephone recording was relevant to show that Jarrett

                                             11
was aware that his sons were planning to move forward with Christine’s cremation. Jarrett,

however, did not ask his sons to delay the cremation, nor did Jarrett take any other steps to

postpone the cremation. Accordingly, the trial court did not err by determining that the

telephone recording was relevant.

       Turning to Jarrett’s contention that the recording contained inadmissible hearsay, we

note that all out-of-court statements are not necessarily hearsay. “Hearsay” is defined as “a

statement, other than one made by the declarant while testifying at the trial or hearing,

offered in evidence to prove the truth of the matter asserted.” Md. Rule 5-801(c). “Except

as otherwise provided by [the Maryland] rules or permitted by applicable constitutional

provisions or statutes, hearsay is not admissible.” Md. Rule 5-802. Despite the general rule

against hearsay, certain out-of-court statements are admissible. Indeed, we have explained

that “[a]n out-of-court statement is admissible if it is not being offered for the truth of the

matter asserted or if it falls within one of the recognized exceptions to the hearsay rule.”

Handy v. State, 201 Md. App. 521, 539 (2011) (quoting Conyers v. State, 354 Md. 132, 158

(1999)) (emphasis added).

       Our review of the record reveals that none of Michael’s statements in the recording

were offered for their truth. Michael’s statements were not offered to prove that Michael and

Bobby were planning to have Christine’s remains cremated, that Frank was helping with

arrangements, or that the funeral home had the remains at the time. Rather, Michael’s

statements were offered to show their effect on Jarrett. Accordingly, because Michael’s



                                              12
statements were offered for a non-hearsay purpose, the circuit court did not err in admitting

them.

        With respect to Jarrett’s statements, several of the statements were not offered for the

truth of the matter asserted. Several of the phrases uttered by Jarrett were questions rather

than statements. Jarrett’s questions could not have been admitted for the truth of the matter

asserted because the questions did not assert any truth. Rather, the questions asked by Jarrett

were introduced to prove that Jarrett, in fact, asked those particular questions of Michael.

To the extent that Jarrett’s statements constitute hearsay, however, they are admissible as

statements of a party-opponent. Maryland Rule 5-803(a) provides that “[a] statement that is

offered against a party and is: [t]he party’s own statement, in either an individual or

representative capacity” is excluded from the hearsay rule. Accordingly, Jarrett’s statements,

which were offered into evidence by the State, were admissible. Because the telephone

recordings contained relevant evidence, which was admissible either as non-hearsay or as an

exception to the rule against hearsay, the trial court did not err or abuse its discretion by

admitting the telephone recordings into evidence.

                                               II.

        Jarrett’s second contention is that the circuit court erred by denying his request for a

jury instruction on the gross negligence form of involuntary manslaughter. Maryland

Rule 4-325(c) provides that “[t]he court may, and at the request of any party shall, instruct

the jury as to the applicable law[.]” We review “a trial court’s refusal or giving of a jury



                                               13
instruction under the abuse of discretion standard.” Stabb v. State, 423 Md. 454, 465 (2011).

The Court of Appeals has explained:

              We consider the following factors when deciding whether a trial
              court abused its discretion in deciding whether to grant or deny
              a request for a particular jury instruction: (1) whether the
              requested instruction was a correct statement of the law; (2)
              whether it was applicable under the facts of the case; and (3)
              whether it was fairly covered in the instructions actually given.

Id. (citing Gunning v. State, 347 Md. 332, 351 (1997)). “The burden is on the complaining

party to show both prejudice and error.” Tharp v. State, 129 Md. App. 319, 329 (1999),

aff’d, 362 Md. 77 (2000).

       When determining whether the trial court abused its discretion by declining to give

a particular jury instruction, we consider the following:

              Judicial discretion is a composite of many things, among which
              are conclusions drawn from objective criteria; it means a sound
              judgment exercised with regard to what is right under the
              circumstances and without doing so arbitrarily or capriciously.
              Where the decision or order [of the trial court] is a matter of
              discretion it will not be disturbed on review except on a clear
              showing of abuse of discretion, that is, discretion manifestly
              unreasonable, or exercised on untenable grounds, or for
              untenable reasons.

Bazzle v. State, 426 Md. 541, 549 (2012) (quoting Stabb, supra, 423 Md. at 465 (quoting In

re Don Mc., 344 Md. 194, 201 (1996))).

       In the present case, the parties do not dispute that Jarrett’s proposed instruction on the

gross negligence variation of the involuntary manslaughter was a fair statement of law that

was not otherwise covered in the instructions actually given. The only question is whether

                                              14
the gross negligence variation of the involuntary manslaughter instruction was applicable

under the facts of the case. The requested instruction, Maryland Criminal Pattern Jury

Instruction 4:17:8B (2nd ed. 2012), provides:

             The defendant is charged with the crime of involuntary
             manslaughter. In order to convict the defendant of involuntary
             manslaughter, the State must prove:

             (1) that the defendant acted in a grossly negligent manner; and

             (2) that this grossly negligent conduct caused the death of
             (name).

             “Grossly negligent” means that the defendant, while aware of
             the risk, acted in a manner that created a high risk to, and
             showed a reckless disregard for, human life.

Regarding when a particular instruction is generated by the evidence, the Court of Appeals

has explained:

             A requested jury instruction is applicable if the evidence is
             sufficient to permit a jury to find its factual predicate. As we
             said in Dishman v. State:

                    The threshold determination of whether the
                    evidence is sufficient to generate the desired
                    instruction is a question of law for the judge. The
                    task of this Court on review is to determine
                    whether the criminal defendant produced that
                    minimum threshold of evidence necessary to
                    establish a prima facie case that would allow a
                    jury to rationally conclude that the evidence
                    supports the application of the legal theory
                    desired. (Citations omitted.)

             Dishman v. State, 352 Md. 279, 292-93, 300, 721 A.2d 699,
             705, 709 (1998) (holding that, because “the evidence allowed

                                            15
              the jury to conclude that Petitioner acted with gross negligence
              and not a specific intent to kill or cause serious bodily injury, the
              trial court erred by refusing the manslaughter instruction”); see
              also Binnie v. State, 321 Md. 572, 580, 583 A.2d 1037, 1040–41
              (1991) (“We first must determine if the evidence adduced at the
              trial generated a jury issue as to whether [the defendant] acted
              in the honest belief that he had the right to obtain or exert
              control over the property as he did.... In our view, [the
              defendant's] testimony was sufficient to support fairly the issue
              whether he acted in an honest belief[.]” (quotation marks
              omitted)); Smith v. State, 302 Md. 175, 183, 486 A.2d 196, 200
              (1985) (“The instruction should be given in every case where
              there is sufficient evidence to take the issue to the jury.”
              (citations and quotation marks omitted)).

Bazzle, supra, 426 Md. at 550-51. A particular instruction is generated “when a defendant

can point to ‘some evidence . . . [that] supports the requested instruction. Some evidence is

not strictured by the test of a specific standard. It calls for no more than what it

says—‘some,’ as that word is understood in common, everyday usage.’” Malaska v. State,

216 Md. App. 492, 517 (2014), reconsideration denied (May 7, 2014), cert. denied, 439 Md.

696 (August 28, 2014) (quoting Bazzle, supra, 426 Md. at 551).

       In the present case, the record makes clear that the trial court carefully considered

whether an instruction on the gross negligence variation of involuntary manslaughter was

generated by the evidence. The court explained that “[t]he difficulty [it was] having . . . [was

that] in order for an involuntary manslaughter instruction to go, there has to be some

evidence that [Jarrett] did something and was grossly negligent doing it, which caused

[Christine’s] death . . . Here we don’t have anything except for [a] statement that there was




                                               16
a verbal argument.” The trial court ultimately concluded that a gross negligence variation

of involuntary manslaughter instruction was not generated by the evidence, ruling as follows:

              [W]hen the evidence is generated, I’m obligated to give the
              instruction. And there’s nothing, nothing here to suggest what,
              if anything, Mr. Jarrett did to cause the death, specifically the
              death of Christine Jarrett, as far as being gross negligence or
              conduct like that.

              I mean, the evidence here from the State’s perspective is that he
              suffocated her and they’ll argue the inferences to be drawn from
              the evidence that’s actually in as opposed to -- and there’s going
              to be a fine line that we’re all going to enjoy visiting tomorrow
              during closing no doubt about where -- what has been generated
              as an inference and what is mere and pure speculation.

              I mean, by way of example if the Defense gets up and starts
              arguing that she fell down stairs, that’s kind of hard to draw into
              anything that you can draw an inference from. It’s one thing to
              say, are you convinced beyond a reasonable doubt that she
              didn’t fall down the stairs for example. But if you start
              speculating that she did, well -- and I’m using that because I
              don’t know of anything that’s been said that could possibly be
              support[ive of] using that speculative way of death, but who
              knows. I might be wrong about that, too. I’m not making any
              preliminary rulings.

                                             ***

              But I don’t know of any evidence period that would support
              gross negligence as a form of involuntary manslaughter, and as
              I said, I’ll think about it overnight. And you all can do your
              research.

       During jury instructions, the trial court instructed the jury on involuntary manslaughter

but declined to give an instruction on the specific gross negligence variation. The court

instructed the jury on involuntary manslaughter as follows:

                                              17
              The defendant is charged with the crime of involuntary
              manslaughter. A person does not have to intend to kill or intend
              to inflict such serious bodily harm that death would be the likely
              result when he commits the act that causes the death to be found
              guilty of involuntary manslaughter. In order to convict the
              defendant of involuntary manslaughter, the State must prove: (1)
              the defendant committed an assault upon Christine Jarrett; (2)
              that the defendant killed Christine Jarrett; and, (3) that the act
              resulting in the death of Christine Jarrett occurred during the
              commission of the assault upon Christine Jarrett.

       Having carefully reviewed the record in the present case, we conclude that the trial

court did not abuse its discretion by declining to instruct the jury on the gross negligence

variation of involuntary manslaughter. As the trial court found, there was no evidence

presented to suggest that Jarrett was grossly negligent by acting in a manner that created a

high risk to, and showed a reckless disregard for, human life. Because there was no evidence

which would demonstrate Jarrett acted in a grossly negligent manner, the requested

instruction was not generated by the evidence. Accordingly, we hold that the trial court did

not err or abuse its discretion by declining to give the gross negligence variation of the

involuntary manslaughter instruction.

                                             III.

       Jarrett’s third contention is that the circuit court abused its discretion by propounding

a concealment of evidence jury instruction. As discussed supra, we review the trial court’s

decision to provide a concealment of evidence instruction for abuse of discretion. Stabb,

supra, 423 Md. at 465. Jarrett takes issue with the trial court’s concealment instruction for

two reasons. First, Jarrett asserts that the instruction erroneously implied that Jarrett was

                                              18
guilty of the crimes charged. Second, Jarrett asserts that the concealment instruction was not

supported by the evidence.

       The trial court propounded the following concealment of evidence instruction:

              You have heard that the defendant concealed and/or destroyed
              evidence in this case. Concealment or destruction of evidence
              is not enough by itself to establish guilt, but may be considered
              as evidence of guilt. Concealment or destruction of evidence
              may be motivated by a variety of factors, some of which are
              fully consistent with innocence.

              You must first decide whether the defendant concealed and/or
              destroyed evidence in this case. If you find that the defendant
              concealed and/or destroyed evidence in this case, then you must
              decide whether that conduct shows a consciousness of guilt.

       Jarrett contends that, because the trial court’s instruction included a reference to the

jury having “heard that the defendant concealed and/or destroyed evidence,” the instruction

“was tantamount to a statement of guilt.” We are unpersuaded by Jarrett’s attempt to place

unreasonable emphasis on two words in the first sentence of the trial court’s instruction. The

instruction, viewed as a whole, was proper. First, we note that the instruction given by the

court is a verbatim reading of Maryland Criminal Pattern Jury Instruction 3:26.3 The pattern


       3
        In his brief, Jarrett asserts that the trial court’s instruction was based on Maryland
Criminal Pattern Jury Instruction 3:24. He is mistaken. The trial court’s instruction was a
verbatim reading of Maryland Criminal Pattern Jury Instruction 3:26, which provides:

                     You have heard that the defendant _________ evidence
              in this case. Concealment or destruction of evidence is not
              enough by itself to establish guilt, but may be considered as
              evidence of guilt. Concealment or destruction of evidence may
                                                                                  (continued...)

                                              19
instruction, like the instruction given in this case, provides language instructing jurors that

they “have heard that the defendant ________ evidence in this case.” We have explained

that “[a]lthough the use of a pattern jury instruction does not insulate a conviction against

review, it is a factor in our analysis.” Yates v. State, 202 Md. App. 700, 723 (2011), aff’d,

55 A.3d 25 (2012). Indeed, we have repeatedly “recommended that trial judges use the

pattern instructions.” Id. (citing Minger v. State, 157 Md. App. 157, 161 n. 1 (2004)

(“Appellate courts in Maryland strongly favor the use of pattern jury instructions”); Green

v. State, 127 Md. App. 758, 771 (1999) (recommending that trial judges give pattern jury

instructions)). Furthermore, the trial court’s instruction explicitly informed the jury that it

“must first decide whether the defendant concealed and/or destroyed evidence.” We,

therefore, hold that the instruction, viewed as a whole, was proper and did not impermissibly

imply that Jarrett was guilty of the crimes charged.




       3
           (...continued)
                 be motivated by a variety of factors, some of which are fully
                 consistent with innocence.

                      You must first decide whether the defendant _________
                evidence in this case. If you find that the defendant _______
                evidence in this case, then you must decide whether that conduct
                shows a consciousness of guilt.

The trial court filled the blanks in the pattern instruction with the phrase “concealed and/or
destroyed.”


                                              20
       We now turn to Jarrett’s contention that the concealment instruction was not generated

by the evidence. As discussed supra, a particular instruction is generated by the evidence

“when a defendant can point to some evidence” that supports the instruction. Malaska,

supra, 216 Md. App. at 517. Jarrett asserts that there was no evidence presented of

post-crime behavior that reflects a consciousness of guilt. We disagree.

       Significant evidence was presented at trial upon which a jury could have concluded

that Jarrett concealed Christine’s body by burying it under the floor of the shed in his

backyard.    Cindy Fryer, a friend of Christine’s, testified that shortly after Christine

disappeared, she observed Jarrett build a wooden shed around an older metal shed in the

backyard, after which Jarrett “tore the metal shed out.” Fryer further testified that within two

to three months after Christine’s disappearance, she observed empty concrete bags outside

of Jarrett’s shed. Furthermore, evidence was presented that Jarrett had referred, in an email,

to locking Martha in a shed. Jarrett commented that he “might need a bigger shed” because

it was “getting crowded in there,” and asked whether he “[s]hould put [Martha] beside the

one that’s already in there.” Our review of the record leads us to conclude that there was

ample evidence presented upon which a reasonable jury could have determined that Jarrett

buried Christine under the floorboards of his shed and encased her remains in concrete.

       Jarrett argues that a concealment instruction is only appropriate when the jury can

draw four specific inferences which were set forth by the Court of Appeals in Thompson v.

State, 393 Md. 291, 311-12 (2006). In Thompson, the Court of Appeals adopted the



                                              21
approach that a flight instruction should not be given unless the four inferences set forth by

the United States Court of Appeals for the Fifth Circuit in United States v. Myers, 550 F.2d

1036 (5th Cir. 1977), can reasonably be drawn. The four inferences are:

              (1) from the defendant’s behavior to flight; (2) from flight to
              consciousness of guilt; (3) from consciousness of guilt to
              consciousness of guilt concerning the crime charged; and (4)
              from consciousness of guilt concerning the crime charged to
              actual guilt of the crime charged.

Thompson, supra, 393 Md. at 312 (quoting Myers, supra, 550 F.2d at 1049).

       We note that Jarrett points to no cases applying the factors set forth in Thompson to

a concealment rather than a flight instruction. Assuming arguendo that the Thompson/Myers

factors apply, we hold that the four inferences can be reasonably drawn based upon the

evidence. A fact-finder could have reasonably concluded that Jarrett concealed Christine’s

remains beneath the shed, encased the remains in concrete, and made jokes about doing so

in an email many years after Christine’s murder. Furthermore, a fact-finder could have

inferred that this behavior suggested consciousness of guilt concerning the crime charged,

and that the consciousness of guilt implied actual guilt of the crime charged.

       Accordingly, we hold that the concealment of evidence instruction did not erroneously

imply that Jarrett was guilty of the crimes charged. Further, because the concealment

instruction was supported by the evidence presented at trial, the circuit court neither erred nor

abused its discretion by propounding the concealment of evidence instruction.




                                               22
                                              IV.

       Jarrett’s final contention is that the circuit court abused its discretion by declining to

give a missing evidence instruction.4 Jarrett asserts that such an instruction was warranted

because the State permitted the release and subsequent cremation of Christine’s remains

before the defense had the opportunity to seek an independent evaluation. Jarrett argues that

because of the State’s actions, he was deprived of the opportunity to have his own experts

evaluate the remains for purposes of identification and cause of death.

       As discussed supra, we review the trial court’s decision not to propound the missing

evidence instruction applying an abuse of discretion standard. Stabb, supra, 423 Md. at 465.

The Court of Appeals has explained that a missing evidence instruction “is designed to draw

a jury’s attention to a simple, straightforward premise: that ‘one does not ordinarily withhold

evidence that is beneficial to one’s case.’” Cost v. State, 417 Md. 360, 370 (2010) (quoting

Anderson v. Litzenberg, 115 Md. App. 549, 562 (1997)). A missing evidence “instruction

does not require that a jury make an adverse inference in situations involving the spoliation

of evidence; rather, it merely permits such an inference.” Id.


       4
           The instruction Jarrett requested was:

                If you find that the State destroyed evidence or allowed the
                destruction of evidence, namely the remains alleged to be those
                of Christine Jarrett, you may infer that the destroyed evidence
                was unfavorable to the State’s case. In order to infer that the
                destroyed evidence was unfavorable to the State, you must find
                that the State either destroyed the evidence or allowed the
                destruction of the evidence.

                                               23
       Whether to give a missing evidence instruction is a decision within the trial court’s

broad discretion. Patterson v. State, 356 Md. 677, 688 (1999). The Court of Appeals has

explained that “regardless of the evidence, a missing evidence instruction generally need not

be given; the failure to give such an instruction is neither error nor an abuse of discretion.”

Id. Although a trial court is required to instruct the jury on the applicable law in a case, a

trial court is not generally required to instruct the jury as to facts and inferences. Id. at 684.

The Court of Appeals has explained:

               “The failure to grant an affirmative instruction does not remove
               the availability of the inference. As a consequence, whatever
               prejudice may usually come from not giving an advisory
               instruction is diminished, because the inferential thought process
               is still available. The prejudice is simply that such an inference
               is not given preferred instructional attention over any other
               inferences available from the testimony or absence of testimony.
               Possibly for that reason, judges hesitate to grant the missing
               witness instruction; they do not wish to emphasize one
               legitimate inference over all others which the jurors have been
               told are solely within their judgment.” Yuen v. State, 43 Md.
               App. 109, 114, 403 A.2d 819[, 823] (1979).

Id. at 685 (1999) (quoting Bailey v. State, 63 Md. App. 594, 611-12 (1985)). Indeed, despite

the trial court’s decision not to give a missing evidence instruction, the jury was still free to

infer that the destroyed evidence would have been detrimental to the State’s case.

       Our research has unearthed only one case in which the Court of Appeals found that

a trial court abused its discretion by failing to give a missing evidence instruction. See Cost,

supra, 417 Md. 360. In Cost, a defendant was charged with crimes arising from the stabbing

of a fellow inmate in a prison cell. 417 Md. at 363. Before the crime scene could be

                                               24
examined, the cell was cleaned by prison officials and no physical evidence -- such as towels,

bedding, and blood-stained clothing -- was preserved. Id. at 366-67. The Court of Appeals

held that the trial court abused its discretion by failing to give the missing evidence

instruction. Id. at 382. The Court emphasized that the case was “not typical” and had

“unusual facts.” Id. at 380. The Court further explained that the type of evidence destroyed

was “highly relevant evidence in [the State’s] custody that it normally would have retained

and submitted to forensic examination.” Id. at 367.

       Cost is readily distinguishable from the present case. In Cost, the crime scene was

cleaned rather than preserved. In the present case, the crime scene was preserved, evidence

was submitted for testing, and the remains were subject to an autopsy. In Cost, the Court

emphasized that the destroyed evidence was evidence that normally would have been

retained. Here, there is no indication of any regular practice of retaining remains following

an autopsy. To the contrary, testimony from Dr. Patricia Aronica-Pollack established that

it is the Office of the Medical Examiner’s regular practice to release remains to family

members after an autopsy is completed. Indeed, there are strong policy reasons to support

this practice in order to give closure to the deceased’s family and loved ones.5


       5
         We note further that we are not necessarily convinced that Christine’s remains
constitute evidence that would be subject to a missing evidence instruction. A California
state court addressed a similar issue in People v. Vick, 90 Cal. Rptr. 336 (Cal. Ct. App. 1970).
In Vick, a defendant argued that his due process rights were violated when he was unable to
conduct his own post mortem examination of the remains because the remains had been
released to the family and cremated after the State’s autopsy. The Vick court observed:
                                                                                   (continued...)

                                               25
       We further note that there was no evidence presented at trial that the State destroyed

evidence or allowed the destruction of evidence. Rather, the Office of the Medical Examiner

released Christine’s remains pursuant to its departmental policy. Thereafter, Christine’s sons

decided to cremate the remains. Furthermore, we note that Jarrett was notified of the

impending cremation before it occurred, when Michael asked him to contribute financially

to the cremation expenses, and Jarrett acquiesced.

       Jarrett further asserts that the cremation of Christine’s remains constituted State action

because Christine’s sons conferred with Investigator DeCarlo prior to cremating Christine’s

remains. Investigator DeCarlo testified that he did not have authority over the release of the

remains; rather, release of remains was at the discretion of the Office of the Medical

Examiner. Investigator DeCarlo simply answered the family’s inquiry appropriately by

telling Michael and Bobby that cremation would not interfere with the investigation.




       5
        (...continued)
“There is a clear distinction between examination of physical evidence such as handwriting
exemplars, fingerprints, written statements, and the body of a human being. The former are
susceptible of examination without the likelihood of outrage to the emotional feelings of the
living. As reflected in our laws, our society extends more respect to a dead body than to
other physical evidence.” Id. at 240. Accordingly, the Vick court held that due process did
not require that a coroner retain possession of a body until a defendant requests permission
to conduct his own autopsy examination. Id. at 242. Although we need not reach a
conclusion on this particular issue, we note that it is an open question whether human
remains constitute evidence for which a missing evidence instruction could be given when
the remains are released by the medical examiner before the defendant requests permission
to conduct an independent evaluation of the remains.

                                               26
       Under the circumstances, the circuit court acted within its discretion when it declined

to propound a missing evidence instruction. Whether to provide such an instruction with

respect to a factual inference is a decision for the trial court. We will not second-guess the

trial court’s decision to decline giving such an instruction. Moreover, Christine’s remains

were properly released to her family members pursuant to department policy. The State had

no affirmative duty to preserve the remains after the autopsy was completed. Accordingly,

we hold that the circuit court did not abuse its discretion by declining to give Jarrett’s

requested instruction.

                                              V.

       In sum, we reject Jarrett’s contentions with respect to all four issues raised. We hold

that the circuit court did not err by permitting the State to play highly relevant recordings of

certain jail calls between Jarrett and his son. We further reject Jarrett’s contentions with

respect to jury instructions. We hold that the circuit court neither erred nor abused its

discretion by declining to propound a jury instruction on the gross negligence variation of

involuntary manslaughter when such an instruction was not generated by the evidence.

Furthermore, we hold that the circuit court acted within its discretion when it propounded a

concealment of evidence jury instruction. Finally, we hold that the circuit court neither erred

nor abused its discretion by declining to propound a missing evidence jury instruction.

                                     JUDGMENT OF THE CIRCUIT COURT FOR
                                     HOWARD COUNTY AFFIRMED. COSTS TO BE
                                     PAID BY THE APPELLANT.



                                              27